Case 2:19-cv-04237-MRW Document 66 Filed 11/18/19 Pagelofi Page ID #:1224

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CASE NUMBER

Nano Foundation, Ltd., et al.,
Plaintiff(s) CV 19-4237 MRW

V.

 

(PROPOSED) ORDER ON REQUEST FOR
David C. Silver, senda APPROVAL OF SUBSTITUTION OR
Defendant(s) WITHDRAWAL OF ATTORNEY

 

 

The Court hereby orders that the request of:

David Silver [-] Plaintiff [X) Defendant [j Other
Name of Party

 

 

to substitute Bridget Byrnes Hirsch who is

 

Retained Counsel [] Counsel appointed by the Court (Criminal cases only) [J Pro Se

355 S. Grand Avenue, Suite 2450

 

 

 

 

 

 

Street Address
Los Angeles, CA 90071 bridget@byrneshirsch.com
City, State, Zip E-Mail Address
(213) 943-1444 (212) 278-1733 214706
Telephone Number Fax Number State Bar Number

as attorney of record instead of Brandon Scott Reif

List all attorneys from same firm or agency who are withdrawing.

 

 

 

is hereby GRANTED  [] DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this case.

Dated November 18, 2019 Lit LiL—

Michael R. Wilner, U.S. Magistrate Judge

 

 

 

G-01 ORDER (09/17) (PROPOSED) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
